Citation Nr: 0612296	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  05-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dermatophytosis of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking a disability evaluation in excess of 30 percent for 
dermatophytosis of the hands and feet.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal, and 
it is unclear whether the RO has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran had been receiving treatment at the 
Miami VA Medical Center (VAMC) for his service-connected skin 
disability.  Except for a September 2003 psychology consult, 
the most recent VA medical record is from May 2001.  Since 
the veteran filed his claim in February 2004, on remand, VA 
should attempt to obtain any recent medical records regarding 
treatment for the veteran's service-connected skin disorder.  

Additionally, the Court held in Ardison v. Brown, 2 Vet. App. 
405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 (1992), 
that whenever possible examinations of skin condition should 
be made when most disabling (e.g. during flare-ups).  Since 
the veteran has not been examined while his skin condition 
was most disabling (during a flare-up), the Board finds that 
the veteran should be scheduled for an examination by a 
dermatologist to assess the current severity of the veteran's 
service-connected skin disability.

Accordingly, the case is REMANDED for the following actions:

1. The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006); 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that VA 
has complied with VA's duties to notify 
and assist a claimant.

2.  VA should ask the veteran to identify 
all health care providers that have 
treated him for his skin disorder since 
February 2003 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if not 
already in the claims file.  In 
particular, VA should obtain any missing 
medical records from the Miami VA medical 
center from January 2003 through the 
present.  If the records are unavailable, 
please have the provider(s) so indicate.

3. After completion of 1 and 2 above, the 
veteran should be scheduled to undergo a 
VA examination, conducted by a 
dermatologist, during a period of flare-
ups of his service-connected 
dermatophytosis of the hands and feet, if 
possible, to evaluate the severity of the 
disability.  Specifically, the 
examination should be scheduled when the 
veteran's skin disorder is most 
disabling.  Bowers, Ardison, supra.  All 
indicated tests or studies deemed 
necessary should be done.  All relevant 
evidence in the claims file must be 
reviewed and a thorough clinical 
examination conducted.  Thereafter, the 
examiner should provide detailed clinical 
findings in accordance with the latest 
AMIE worksheet for skin disorders, to 
include estimates of the percentage of 
the entire body and of the exposed areas 
that are affected by the veteran's skin 
disorder and whether the veteran has 
required constant or near constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12 months.

4.  After completion of the above, VA 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





